Citation Nr: 1113533	
Decision Date: 04/06/11    Archive Date: 04/15/11

DOCKET NO.  07-31 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a previously denied claim of entitlement to service connection for a right ankle disability. 

2.  Entitlement to service connection for a left knee disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1976 to November 1976. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2007 rating action by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.


REMAND

In an attachment to his September 2007 substantive appeal, the Veteran requested a hearing at the RO before a Decision Review Officer (DRO).  In a subsequent statement dated in October 2009, the Veteran noted that he did not wish to testify at a hearing before a Veterans Law Judge.  Importantly, however, at no time since the Veteran filed his substantive appeal in September 2007 has he withdrawn his request for a hearing at the RO before a DRO.  

In any event, a complete and thorough review of the claims folder indicates that the Veteran has not been accorded his requested hearing.  A basic principle of veterans' law stipulates that the Board shall decide an appeal only after affording the claimant an opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2002).  Pursuant to 38 C.F.R. § 20.700 (2010), a hearing on appeal will be granted if an appellant expresses a desire to appear in person.  In the present appeal, the Board agrees that the Veteran's requested hearing before a DRO at the RO should be scheduled.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before a DRO at the RO.  Provide the Veteran reasonable advance notice of the date, time, and location of his requested hearing.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.  

The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


